Citation Nr: 1730403	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-09 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral corneal ectasis keratoconus with left eye retinopathy ("eye disability"), for the period on appeal prior to February 26, 2014.

2.  Entitlement to an evaluation in excess of 10 percent for an eye disability for the period from February 26, 2014.

3.  Entitlement to an initial compensable evaluation for a right shoulder strain, for the period on appeal prior to March 25, 2013.

4.  Entitlement to a compensable evaluation for a right shoulder strain, for the period from March 25, 2013 to May 24, 2016

5.  Entitlement to an evaluation in excess of 20 percent for a right shoulder strain, for the period from May 24, 2016.

6.  Entitlement to an initial compensable evaluation for hemorrhoids.

7.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine ("lumbar spine disability").

8.  Entitlement to an initial evaluation in excess of 10 percent for bilateral restless leg syndrome.


REPRESENTATION

Veteran represented by:	Deana Adamson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to April 2010.

This appeal is before the Board of Veterans' Appeals (Board) from August 2010, February 2011, and June 2011 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

In January 2016, the Board remanded the Veteran's appeal with instruction to provide him with VA examinations of his claimed disabilities.  Such examinations occurred in May 2016.  The Board recognizes that the remand instructed that the examiners should review the claims file prior to the preparation of an examination report.  Nevertheless, the physical examinations conducted by the examiner were sufficient to determine the current severity of the Veteran's disabilities, and none of the examiners' findings were contradicted by any evidence in the record requiring explanation by the examiner.  The Board therefore finds that further remand would not change the outcome of the decision, and is therefore satisfied that the instructions in its January 2016 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).


FINDINGS OF FACT

1.  For the period on appeal prior to February 26, 2014, the Veteran's eye disability was not productive of incapacitating episodes, impairment of visual fields, impairment of visual muscle function, or corrected distance vision of 20/40 or worse in both eyes.

2.  For the period from February 26, 2014, the Veteran's eye disability was not productive of incapacitating episodes, impairment of visual fields, impairment of visual muscle function, or corrected distance vision of 20/50 or worse in his better eye or 20/200 or worse in his worse eye.

3.  For the period on appeal prior to March 25, 2013, the Veteran's right shoulder strain was not productive of painful motion, limited motion, ankylosis, impairment of the humerus, impairment of the clavicle or scapula, or the functional equivalent thereof.

4.  For the period from March 25, 2013, to May 24, 2016, the Veteran's right shoulder strain was productive of the functional equivalent of motion of the arm limited to shoulder level, but not productive of ankylosis, impairment of the humerus, impairment of the clavicle or scapula, motion of the arm limited to midway between the side and shoulder level or lower, or the functional equivalent thereof.

5.  For the period from May 24, 2016, the Veteran's right shoulder strain was not productive of ankylosis, impairment of the humerus, impairment of the clavicle or scapula, motion of the arm limited to midway between the side and shoulder level or lower, or the functional equivalent thereof.

6.  The Veteran's hemorrhoids are not irreducible and either large or thrombotic, with excessive redundant tissue evidencing frequent recurrences, and are not productive of fissures or of persistent bleeding with secondary anemia.

7.  The Veteran's lumbar spine disability is not productive of incapacitating episodes, ankylosis, forward flexion limited to 30 degrees or less, or the functional equivalent thereof.

8.  The Veteran's restless leg syndrome is not productive of a severe tic.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral corneal ectasis keratoconus with left eye retinopathy, prior to February 26, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code 6009 (2016).

2.  The criteria for an evaluation in excess of 10 percent for bilateral corneal ectasis keratoconus with left eye retinopathy, from February 26, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code 6009 (2016).

3.  The criteria for an initial compensable evaluation for a right shoulder strain, prior to March 25, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

4.  The criteria for an evaluation of 20 percent, but not in excess thereof, for a right shoulder strain, from March 25, 2013, to May 24, 2016, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

5.  The criteria for an evaluation in excess of 20 percent for a right shoulder strain, from May 24, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

6.  The criteria for an initial compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).

7.  The criteria for an initial evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

8.  The criteria for an initial evaluation in excess of 10 percent for bilateral restless leg syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided in December 2009.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his claimed disabilities in January 2010 and May 2016.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise.    
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Eye Disability

The Veteran seeks an increase to his ratings for an eye disability.

The Veteran's bilateral corneal ectasis keratoconus with left eye retinopathy is rated as an unhealed eye injury under 38 C.F.R. § 4.79, Diagnostic Code 6009, and is therefore according to the General Rating Formula for Diagnostic Codes 6000 through 6009.  Under the General Rating Formula, eye disability is rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher rating.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Impairment of central visual acuity is rated under Diagnostic Codes 6061-6066.  Visual acuity is generally evaluated based on corrected distance vision.  38 C.F.R. § 4.76.  Visual field defects are rated under Diagnostic Code 6080.  The Veteran's eye disability is currently rated based on visual impairment under Diagnostic Code 6066.

The Board notes that in its January 2016 remand the Board referred to the RO the Veteran's undecided claim for service connection for headaches secondary to his eye disability.  The RO has not yet decided this claim, and the Board does not have jurisdiction to review it.  Evidence of headaches stemming from the Veteran's eye disability will therefore not be addressed in this decision.

Service treatment records reflect that at his June 2009 retirement examination the Veteran exhibited hypermetropia and astigmatism.

The Veteran underwent a pre-discharge VA examination in January 2010.  Distance vision was 20/80 corrected to 20/25 in the right eye and 20/50 corrected to 20/20 in the left eye.  Near vision was 20/200 corrected to 20/25 in the right eye and 20/30 corrected to 20/20 in the left eye.  He was diagnosed with bilateral corneal ectasia/keratoconus, right eye more than left eye, which caused irregular astigmatisms which in turn caused decreased vision.  Additionally, he was diagnosed with mild retinopathy of the left eye, stable and not visually significant.

Post-retirement military treatment records indicate that in May 2011 corrected distance vision was measured at 20/40 in the right eye and 20/20 in the left eye.  In March 2013 his distance vision was measured at 20/320 in the right eye and 20/70 in the left eye, corrected to 20/70 in the right eye and 20/20 in the left eye.  In subsequent months he had appointments for prescription lenses.

In his March 2013 substantive appeal, the Veteran reported that his vision can be closely corrected to 20/40 in his right eye.  He stated that his prescription is constantly fluctuating and that he continues to experience blurred vision.

Private treatment records reflect that in December 2013, the Veteran reported vision fluctuating all the time.  Distance vision was measured at 20/70 in the right eye and 20/25 in the left eye.  In February 2014, distance vision was measured at 20/60 in the right eye and 20/25 in the left eye.  Visual fields were full.  In April 2014, he reported blurred vision.  Corrected distance vision was measured at 20/40 in the right eye and 20/25 in the left eye.  In May 2014 he requested a prescription correction.  Corrected distance vision was measured at 20/80 in the right eye and 20/20 in the left eye.  In October 2015, he reported blurred vision at a distance.  Corrected distance vision was measured at 20/60 in the right eye and 20/30 in the left eye.  

At his September 2015 hearing, the Veteran reported worsening vision.  

The Veteran underwent a VA examination in May 2016.  He reported worsening blurred vision and difficulty driving at night.  Distance vision was measured at 10/200 bilaterally, corrected to 20/100 in the right eye and 20/40 or better in the left eye.  Uncorrected and corrected near vision were 20/100 in the right eye and 20/40 or better in the left eye.  He did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision.  The lens required to correct distance vision in each eye did not differ by more than 3 diopters from each other.  His eyes were sensitive to light.  Pupils were 3 millimeters, round, and reactive to light.  There were no afferent pupillary defects.  There was no corneal irregularity resulting in a severe irregular astigmatism.  There was no diplopia.  Goldmann applanation tonometry revealed right eye pressure of 17 and left eye pressure of 19.  Slit lamp and external examination showed dry patches and keratoconus shadows of the cornea, worse in the right eye.  Internal eye examination was normal.  Visual field testing was performed and showed no contraction or loss.  There were no incapacitating episodes.  The examiner found no evidence of retinopathy.  The examiner found that the impact on the Veteran's ability to work was severe.  

For the period on appeal prior to February 26, 2014, the Board finds that a compensable rating is not warranted for the Veteran's eye disability.  Compensable ratings are available for incapacitating episodes or impairment of vision.  There is no evidence of incapacitating episodes, impairment of visual fields, or impairment of visual muscle function.  Rather, the Veteran's symptoms consisted of blurred vision and impairment of visual acuity.  Such symptoms are only compensable when distance vision in both eyes is corrected to no better than 20/40.  Prior to February 26, 2014, corrected distance vision in the left eye was measured at no worse than 20/25.  For these reasons, the Board finds that an initial compensable rating is not warranted for the Veteran's eye disability prior to February 26, 2014. 

Similarly, for the period from February 26, 2014, the Board finds that an evaluation in excess of 10 percent is not warranted.   Higher ratings are available for incapacitating episodes or impairment of vision.  As with the prior stage, there is no evidence of incapacitating episodes, impairment of visual fields, or impairment of visual muscle function.  Rather, the Veteran's symptoms consisted of blurred vision and impairment of visual acuity.  The evidence establishes that corrected distance vision was measured at no worse than 20/100 in the right eye and 20/40 in the left eye.  Ratings in excess of 10 percent are available only for corrected distance vision of either 20/200 in the worse eye or 20/50 in the better eye.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's eye disability for the period from February 26, 2014.

Right Shoulder

The Veteran seeks an increase to his ratings for a right shoulder strain.

The Veteran is right-handed; as such, only the rating criteria for the dominant extremity are described.

The Veteran's right shoulder strain is evaluated for limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under this code, limitation of motion of the arm is rated at 20 percent when limited to shoulder level, at 30 percent when limited to midway between the side and shoulder level, and at 40 percent when limited to 25 degrees from the side.

Alternative and additional Diagnostic Codes for the shoulder and arm are available as described below.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200, ankylosis of scapulohumeral articulation is rated at 30 percent for favorable, with abduction to 60 degrees and the ability to reach the mouth and head; at 40 percent for intermediate between favorable and unfavorable; and at 50 percent for unfavorable, with abduction limited to 25 degrees from the side.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, ratings are available for impairment of the humerus.  A 20 percent rating is warranted for malunion of the humerus with moderate deformity or for infrequent episodes of dislocation of the humerus at the scapulohumeral joint with guarding at shoulder level.  A 30 percent rating is warranted for malunion of the humerus with marked deformity or for frequent episodes of dislocation of the humerus at the scapulohumeral joint with guarding at all arm movements.  A 50 percent rating is warranted for fibrous union of the humerus.  A 60 percent rating is warranted for nonunion of the humerus (false flail joint).  A 80 percent rating is warranted for loss of head of the humerus (flail shoulder).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, ratings are available for impairment of the clavicle or scapula.  A 10 percent rating is warranted for malunion of the clavicle or scapula or for nonunion of the clavicle or scapula without loose movement.  A 20 percent evaluation is warranted for nonunion of the clavicle or scapula with loose movement or for dislocation of the clavicle or scapula.

The Veteran underwent a VA examination in January 2010.  He reported intermittent pain with remissions when running.  He denied deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed, dislocation, subluxation, locking episodes, effusions, inflammation, and flare-ups.  There was no arthritis.  Ranges of motion were full without pain.  Repetition did not lead to pain or limitation of motion.  He was diagnosed with a right shoulder strain.  The examiner found no effect on usual occupation or daily activities. 

In his substantive appeal dated March 25, 2013, the Veteran reported that although motion and flexion are not wholly limited in his shoulder, any motion of his arm above shoulder level causes pain.  He reported that he was incapable of lifting 10 pounds or more over his head.  He requested an evaluation of 20 percent for his shoulder.

At his September 2015 hearing, the Veteran reported painful motion in his shoulder, especially upwards.  He stated that he had pain every time he extended or exerted his arm past shoulder level.  He stated that lifting a gallon of milk over his shoulder would require painful straining.  He also reported weakness.

The Veteran underwent a VA examination in May 2016.  He reported pain and stiffness at 3/10 intensity with overhead activities.  He reported decreased range of motion.  Reported flare-ups lasting an hour occur about 12 times per month and happen whenever the Veteran lifts his arm.  Flexion was limited to 100 degrees.  Abduction was limited to 95 degrees.  External rotation was full to 90 degrees.  Internal rotation was limited to 60 degrees and was painful.  Repetitive testing did not result in additional functional loss or loss of range.  The Veteran was examined immediately after repeated use over time causing no additional limitation of functional ability.  The examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  There was no objective evidence of pain with weight-bearing, localized tenderness, pain on palpation, or crepitus.  Muscle strength was normal and there was no ankylosis.  There was no suspected rotator cuff condition, instability, dislocation, labral pathology, flail shoulder, false flail shoulder, fibrous union of the humerus, or condition of the clavicle, scapula, sternoclavicular joint, or acromioclavicular joint.  X-rays were normal and showed no arthritis.  

For the period prior to March 25, 2013, the Board finds that a compensable evaluation is not warranted.  Compensable evaluations are warranted for painful motion, limited motion, ankylosis, impairment of the humerus, impairment of the clavicle or scapula, or the functional equivalent thereof.  The evidence weighs against such manifestations.  At his January 2010 VA examination, the Veteran reported only intermittent pain with remissions when running.  There was no objective evidence of any other symptoms, and there are no medical treatment records of the shoulder during this period.  Pain which occurs only intermittently when the Veteran is performing a specific exercise is not the functional equivalent of painful motion warranting a compensable rating, particularly in the absence of any objective evidence of symptoms.  For these reasons, the Board finds that a compensable evaluation is not warranted for the period prior to March 25, 2013.

The Board further finds that the Veteran's right shoulder strain is improperly staged.  His rating was increased from 0 to 20 percent effective the date of his May 2016 VA examination.  Prior to that date, however, he had not been examined despite consisted reports of painful motion beginning with his substantive appeal signed March 25, 2013.  In the absence of any VA examination and affording the Veteran the benefit of the doubt, the level of disability found at the May 2016 VA examination should therefore be presumed to have existed when the Veteran began to report such symptoms.  The Board thus finds that a 20 percent evaluation for the functional equivalent of limitation of arm motion to shoulder level is warranted for the period from March 25, 2013, to May 24, 2016.  

Finally, the Board finds that an evaluation in excess of 20 percent is not warranted for the period from March 25, 2013, to May 24, 2016, or for the period from May 24, 2016.  Higher ratings are available for ankylosis, impairment of the humerus, impairment of the clavicle or scapula, motion of the arm limited to midway between the side and shoulder level or lower, or the functional equivalent thereof.  The evidence weighs against such manifestations.  There is no evidence of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.  The Veteran has consistently reported intense pain when lifting his arm above shoulder level, and his May 2016 VA examination showed limited motion.  While his range of motion was limited to only 95 degrees, his consistent reports of pain when moving above should level coupled with his reports of flare-ups support a finding of the functional equivalence of the rating criteria for 20 percent.  See DeLuca, 8 Vet. App. at 204-07.  The evidence does not support the functional equivalent of a higher rating, however, because the Veteran has so consistently stated that the pain starts at shoulder level, which precisely defines the criteria for a 20 percent evaluation.  The Board further notes that in his substantive appeal, the Veteran stated his belief that his shoulder should be rated at 20 percent.  For these reasons, the Board finds that an evaluation in excess of 20 percent is not warranted for both periods after March 25, 2013.

Hemorrhoids

The Veteran seeks a compensable rating for hemorrhoids.

External or internal hemorrhoids are evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  The Veteran's current noncompensable rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted for hemorrhoids which are irreducible and either large or thrombotic, with excessive redundant tissue evidencing frequent recurrences.  A maximum 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or hemorrhoids with fissures.  

Service treatment records reflect that at his June 2009 retirement examination the Veteran exhibited external hemorrhoids with improved symptoms.

The Veteran underwent a pre-discharge VA examination in January 2010.  He reported three episodes of rectal bleeding which had resolved with treatment.  On examination there were external skin tags present, but he was otherwise normal.  He was diagnosed with external hemorrhoids, now quiescent.  The examiner found no effect on usual occupation or daily activities.  

Post-retirement military treatment records reflect that in April 2011 the Veteran reported intermittent bleed with stool and wiping.  He reported discomfort with stooling and burning during bowel movement.  On examination nonthrombosed, nonbleeding, external hemorrhoids were observed.  Stool sample was normal.  

In an October 2011 statement, the Veteran reported bleeding/stool seepage about one time per week that caused discomfort when sitting.

Post-retirement military treatment records reflect that in May 2012 the Veteran reported rectal bleeding.  On examination, there were no observations of internal or external hemorrhoids or anal fissures.

In his March 2013 substantive appeal, the Veteran reported external hemorrhoids which persist with extreme itching and mild bleeding 1-2 times per week with application of topical cream and pads.  Reported bleeding lasted for 1-2 days and made it very uncomfortable to sit, even with hemorrhoid cushion.  The Veteran sought a rating of 10 percent.

At his September 2015 hearing the Veteran reported that he has spot bleeding and burning from hemorrhoids about once per week or every 10 days.  He stated that he does not have internal hemorrhoids.

The Veteran underwent a VA examination in May 2016.  He reported hemorrhoids that come and go 3-4 times per month and last one day.  He reported occasional bleeding with hard bowel movements.  Physical examination was normal, with no external hemorrhoids, anal fissures, or other abnormalities.  Blood count was normal and showed no anemia.  The examiner diagnosed external mild hemorrhoids with occasional bleeding.  

The Board finds that a compensable rating is not warranted for the Veteran's hemorrhoids.  Higher ratings are available for hemorrhoids which are irreducible and either large or thrombotic, with excessive redundant tissue evidencing frequent recurrences, for hemorrhoids with persistent bleeding and with secondary anemia, or for hemorrhoids with fissures.  The evidence weighs against such manifestations.  While the Veteran's hemorrhoids bleed, there is no evidence that such bleeding causes secondary anemia, and his blood count was normal at his May 2016 VA examination.  Repeated physical examinations have shown no anal fissures.  At many of the Veteran's physical examinations, hemorrhoids have not been present, demonstrating their reducibility.  When hemorrhoids were visible on examination, they were nonthrombosed.  For these reasons, the Board finds that a compensable rating is not warranted for the Veteran's hemorrhoids.

Lumbar Spine

The Veteran seeks an increase to his rating for a lumbar spine disability.

The Veteran is currently in receipt of a 20 percent disability rating for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242, degenerative arthritis of the spine.  This disability is evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or as intervertebral disc syndrome (IVDS) under the Formula for Rating IVDS Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The next higher rating of 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  The Veteran is currently in receipt of three separate 20 percent ratings for radiculopathy, specifically right and left lower extremity radiculopathy productive of moderate neuritis in the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8620, and right lower extremity radiculopathy productive of moderate neuritis in the femoral nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8626.  These evaluations were made effective May 24, 2016.

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The next higher rating of 40 percent is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Service treatment records reflect that at a June 2009 retirement examination the Veteran's lumbar spine exhibited mild tenderness to palpation and limited flexion.  His recent physical therapy had improved his symptoms.  Prior x-rays showed mild spondylosis.  A November 2009 MRI showed mild degenerative changes.

The Veteran underwent a pre-discharge VA examination in January 2010.  He reported intermittent low back pain and stiffness with remissions.  He denied radicular symptoms or bowel/bladder dysfunction.  He did not use any assistive aids for walking.  On examination there was no guarding, spasm, tenderness, or ankylosis.  Motor, sensory, and reflex examinations were normal.  Forward flexion was full to 90 degrees with pain at 90 degrees.  Extension was limited to 15 degrees.  Lateral flexion and rotation were full to 35 degrees bilaterally.  Repetition did not lead to any increase in pain or further loss of motion.  He was diagnosed with mild degenerative joint disease of the lumbar spine.  The examiner found no effect on usual occupation, and the Veteran reported severe effects on shopping, chores, exercise and recreation.  

The Veteran underwent a second pre-discharge VA examination in February 2010.  He reported daily mild-to-moderate non-radiating pain with morning stiffness and monthly flare-ups with severe pain lasting one day.  Pain was aggravated by running.  There were no incapacitating episodes.  On examination there was no muscle spasm.  Forward flexion was limited to 70 degrees with stiffness thereat.  Extension was limited to 25 degrees.  Lateral flexion and rotation were full to 30 degrees bilaterally.  Repetitive testing did not increase pain or further limit ranges.  Based on his pain and his reported use of a nerve stimulator, the examiner estimated that the Veteran was functionally limited to 60 degrees of forward flexion and 20 degrees of lateral flexion bilaterally.

Post-retirement military treatment records indicate that in April 2011 the Veteran requested a referral for physical therapy for his low back pain.  Range of motion was full, gait was normal, and neurological examination was normal.  In June 2011 he again reported low back pain.  In July 2011, he reported increasing flares of low back pain that radiated to the lower abdomen.  He denied bowel or bladder dysfunction.  There was tenderness to palpation and muscle spasm.  He was unable to perform full range of motion due to pain.  Gait was abnormal due to careful walking.  X-rays showed degenerative disc disease of the lumbar spine and an MRI showed partially conjoined right L5 and S1 nerve roots, otherwise mild lumbar spondylosis.  In August 2011 he reported low back pain.  He denied numbness of legs, bladder incontinence, bowel incontinence, and saddle anesthesia.  Range of motion was full.  Gait and sensory examination findings were normal.  

In an October 2011 statement the Veteran reported that his lumbar spine disability had worsened and continued to cause severe pain.  He stated that he had pain whenever he walked, stood, or sat for more than 10 minutes and that physical therapy had not improved his condition.  He reported that standing up from a sitting down position was very painful and slow.  He also reported limited lateral motion and flexion.  He stated that his disability impairs his ability to work because he has to take breaks from sitting and he misses work time to attend physical therapy.

Post-retirement military treatment records indicate that in June 2012 the Veteran requested a referral for pain management for his lumbar spine pain.  There was no gait abnormality, numbness of the legs, or radiating pain.  He again reported back pain in November 2012.  There was tenderness to palpation.  Range of motion was full and there were no muscle spasms.  Neurological examination was normal.

In his March 2013 substantive appeal, the Veteran reported that although motion and flexion are not wholly limited in his back, any motion causes pain.  He reported that additional pain was caused by standing for more than 15 minutes, walking more than one tenth of a mile, or sitting for more than 30 minutes.  He requested a rating of 60 percent based on incapacitating episodes.

Private treatment records reflect that at a September 2013 physical the Veteran reported chronic low back pain.  He exhibited full active range of motion with some pain and muscle spasm.  He again reported pain in November 2013, and physical examination was unchanged from September.  In December 2013 he reported having a little constant back pain, stiffness, and decreased range of motion.  His physician noted functional limitations of general activity, walking ability, work, and activities of daily living.  There was moderate generalized tenderness to palpation but no swelling.  Range of motion testing was limited due to pain.  He was diagnosed with lumbar disc degeneration and lumbago.  In January 2014, an MRI showed multilevel degenerative disc disease and facet arthritis.

At his September 2015 hearing, the Veteran reported that his back hurts daily, ranging in intensity from 3/10 to 10/10 when he cannot get out of bed.  It required him to miss about 5-6 days of work in the prior year.  He reported that his pain prevented him from walking more than 100-150 feet and from sitting for more than 20-30 minutes.  

In a September 2015 statement, a friend stated based on observation that on many occasions the Veteran's back pain made it impossible to sit, stand, or walk comfortably, preventing him from engaging in any number of activities.

In a September 2015 statement, the Veteran's wife stated that he has extreme back issues.  She reported that he is in constant pain and cannot stay seated or standing for periods exceeding 30 minutes.  She reported that on some occasions he was unable to get out of bed.  

The Veteran underwent a VA examination in May 2016.  He reported worsened pain and stiffness with bending and sitting at a 5/10 intensity.  He reported pain radiating to both legs with tingling and burning sensation and numbness.  Reported flare-ups further limited motion due to pain rated at 10/10 and occurred 12 times per month.  On examination, all ranges of motion were limited to 5 degrees.  The examiner noted that the Veteran had no difficulty getting up from his chair, getting onto and off of the examination table, lying in a supine position, or rising.  The Veteran was able to walk heel to toe without difficulty.  The examiner thus found that there was no objective evidence of pain to account for the severely diminished range of motion.  There was no objective evidence of localized tenderness, guarding, muscle spasm, muscle atrophy, or ankylosis.  Muscle strength and reflexes were normal.  Sensory examination revealed decreased sensation to light touch in the right thigh and knee and the bilateral lower legs, ankles, feet, and toes.  In the lower extremities there was evidence of severe bilateral numbness, paresthesia and intermittent pain in the right lower extremity, and moderate paresthesia and intermittent pain in the left lower extremity.  The examiner diagnosed moderate radiculopathy of the bilateral sciatic nerves and the right femoral nerve.

Private treatment records include a November 2016 lumbar spine MRI showing progression of degenerative disc findings, a very small new shallow right foraminal disc protrusion, and relatively stable central disc protrusions.  

The Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's lumbar spine disability.  Higher ratings are available for incapacitating episodes, ankylosis, forward flexion limited to 30 degrees or less, or the functional equivalent thereof.  The evidence weighs against such manifestations.  There is no evidence of ankylosis, and while the Veteran has requested a 60 percent evaluation based on incapacitating episodes, there is no medical record of such episodes.  As to forward flexion, prior to his May 2016 VA examination it had not been measured as limited to less than 70 degrees.  At the May 2016 VA examination, it was measured as limited to 5 degrees, but the examiner gave a convincing explanation as to why this measurement was not reliable.  The examiner explained that the Veteran's behavior and movements at his examination interview were inconsistent with the measured ranges of motion, and found no objective evidence to support flexion being so severely limited.  The Board thus does not find the measurement of forward flexion limited to 5 degrees to be credible.  Given this, the Board likewise does not find the Veteran's reports of flare-ups 12 times per month to be credible, and instead credits his prior statements of flare-ups occurring once monthly, causing him to miss 5-6 days per work in a year.  The Board thus finds that the Veteran's symptoms are not the functional equivalent of a higher evaluation.  See DeLuca, 8 Vet. App. at 204-07.  For these reasons, the Board finds that an initial evaluation in excess of 20 percent is not warranted for the Veteran's lumbar spine disability.

As to the neurological abnormalities, the Board finds that no additional or increased evaluations are warranted.  There is no evidence of bowel or bladder involvement in the Veteran's disability.  To the extent that the Veteran's radiculopathy ratings are within the scope of this appeal, the Board finds no evidence of such radiculopathy in the record prior to their effective date, the date of his May 2016 VA examination at which they were diagnosed.  As there is no additional evidence, there is nothing in the record to contradict the VA examiner's findings of moderate neuritis, nor anything to warrant higher ratings available for severe neuritis or complete paralysis.  For these reasons, the Board finds that increased or additional ratings for neurological abnormalities associated with the Veteran's lumbar spine disability are not warranted.

Restless Leg Syndrome

The Veteran seeks an increase to his rating for restless leg syndrome.

The Veteran's restless leg syndrome is rated by analogy as a compulsive tic under 38 C.F.R. § 4.124a, Diagnostic Code 8103.  Depending on frequency, severity, and muscle groups involved, a mild tic is rated at 0 percent, a moderate tic is rated at 10 percent, and a severe tic is rated at 30 percent.

Service treatment records reflect that at his June 2009 retirement examination the Veteran exhibited restless leg syndrome.  His symptoms were persistent and disturbed his sleep.  In August 2009 he reported that his symptoms wake him in the night about twice per week, leading to daytime tiredness.  

The Veteran underwent a pre-discharge VA examination in January 2010.  He reported morning leg pain and that his wife told him that he exhibited night leg movement.  He was diagnosed with restless leg syndrome.  The examiner found no effect on usual occupation or daily activities.  

Post-retirement military treatment records indicate that in April 2011 the Veteran reported that his restless leg syndrome symptoms had returned.  After consultation in May 2011, his prescriptions for medication were renewed.

In his March 2013 substantive appeal, the Veteran reported the uncontrollable urge to move his legs throughout the day, causing fatigue and numbness.  He reported moving his legs while sleeping, which he knows from the disturbances it causes his wife and from occasions where he woke himself up from dropping his leg down on the mattress.  He requested a 10 percent evaluation for each leg.

Private treatment records reflect that at a September 2013 physical the Veteran was diagnosed with restless leg syndrome under fair control.  His physician noted that he was doing okay without medication.

At his September 2015 hearing, the Veteran reported daily uncontrollable twitches in his legs.  In a September 2015 statement, the Veteran's wife stated that every night he moves his legs in specific ways, shaking the bed enough to wake her.

The Veteran underwent a VA examination in May 2016.  He reported leg movements now occurring more frequently.  The examiner noted sleep disturbances, including hypersomnolence and sleep apnea requiring the use of a breathing assistance device.  The examiner diagnosed active restless leg syndrome.

The Board finds that the evidence weighs against an evaluation in excess of 10 percent for the Veteran's restless leg syndrome.  His current rating is warranted for a moderate tic.  Higher ratings are available for a severe tic.  The evidence weighs against a finding of such severity.  The Board finds that the Veteran's reports of compulsion to move his legs during the day and at night are indicative of a moderate disability that does not substantially impede his work or his daily activities.  He additionally reported hypersomnolence, but he is already compensated for this symptom by way of his 50 percent evaluation for sleep apnea.  Compensating him further based on his tiredness would be unlawful pyramiding.  38 C.F.R. § 4.14.  Furthermore, the reports that his tic awakens his wife affect her, not him, and are thus not a valid basis for compensation.  For these reasons, the Board finds that an evaluation in excess of 10 percent for restless leg syndrome is not warranted.

ORDER

An initial compensable evaluation for bilateral corneal ectasis keratoconus with left eye retinopathy, for the period on appeal prior to February 26, 2014, is denied.

An evaluation in excess of 10 percent for bilateral corneal ectasis keratoconus with left eye retinopathy, for the period from February 26, 2014, is denied.

An initial compensable evaluation for a right shoulder strain, for the period on appeal prior to March 25, 2013, is denied.

An evaluation of 20 percent, but not in excess thereof, for a right shoulder strain, for the period from March 25, 2013 to May 24, 2016, is granted, subject to the laws and regulations governing the payment of VA benefits.

An evaluation in excess of 20 percent for a right shoulder strain, for the period from May 24, 2016, is denied.

An initial compensable evaluation for hemorrhoids is denied.

An initial evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine is denied.

An initial evaluation in excess of 10 percent for bilateral restless leg syndrome is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


